Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 04/22/2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	As to claims 1, 10 and 17, the recitations of “that a link provided with the signal lines is to be trained” (claim 1, line 7); “an indication that a link, provided with the signal lines, 
	Appropriate clarification and correction is required.

				Claim Rejections - 35 USC § 101
4.  	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.  Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 	Claim 10 recites “One or more computer-readable storage media having stored thereon instructions which, when executed by one or more processing units, cause the one or more processing units to perform a method comprises providing configuration information at first circuitry while the first circuitry is coupled to a processor and further coupled, via signal lines, to a memory device, and while a memory controller provides the processor with an access to the memory device; while the configuration information is provided at the first circuitry, detecting an indication that a link, provided with the signal In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; page 2. 
 	As per claims 11-16, they are depended on claim 10, the claims are therefore rejected for the same reasons as being set forth above.

6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
	  			Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

8. 	Claims 1-4, 7, 10-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (USPGPUB: 2019/0205244) in view of Miomo et al. (USPGPUB: 2018/0267744), hereinafter Miomo.
 	As per claim 1, Smith discloses the invention as claimed including a device as being equivalent to a stacked memory package system 300 (e.g. see figure 3, figure 14) comprises first circuitry (logic chip) to provide configuration information while the first circuitry is coupled to a processor or CPU (e.g. see figure 3 shown logic chip connected to CPU and other Stacked Memory Package, and figure 14, also para.[1224], lines 25 et seq., logic chip with memory controller to provide configuration information for accessing and controlling Stacked Memory Package) and further coupled, via signal lines shown in figure 3 as double up/down arrows, to a memory device as being equivalently taught as Stacked Memory Chip (e.g. see figure 3), and while a memory controller is configured to provide the processor with an access to the memory device, for example, Smith discloses one or more logic chips in a stacked memory package may include one or more memory controllers, wherein each memory controller may be connected to, coupled to, joined to, interconnected to, associated with, correspond to, etc. one or more regions, areas, etc. of memory in one or more stacked memory chips. For example, each memory controller may be connected etc. to one or more echelons, sections, slices, combinations of these and/or any other groups, collections, sets, etc. of memory regions. For example, each memory controller may control, operate, manage, maintain, etc. one or more of these echelons etc. (e.g. see para.[1224], lines 1 et seq.). Smith further discloses a second circuitry as being equivalent to the logic layer in figure 3 to detect an indication, while the configuration information is provided at the first circuitry, that a link provided with the signal lines is to be trained; for example, Smith clearly discloses a system CPU may configure, control, test, initialize, etc. one or more memory controllers, but the normal operation of memory control (e.g. for reading data, writing data, and/or performing etc. other similar, related, etc. operations, commands, instructions, etc.) may be assigned to, performed by, etc. the memory controllers. Thus, in this case, for example, one or more memory controllers may be considered to operate in an autonomous manner (or independent manner, etc.) for reading, writing etc. As an alternative view, for example, may consider the role of a system CPU and/or other system component etc. in communicating configuration information, etc (as being equivalent to “a link provided with the signal lines is to be trained or in communicating with...”) to the memory controllers etc. and thus for reading, writing etc. As an alternative view, for example, may consider the role of a system CPU and/or other system component etc. in communicating configuration information, etc. to the memory controllers etc. and thus one or more memory controllers may also be regarded as operating in a semi-autonomous manner (e.g. with some input, limited input, initial configuration input, some programming, etc. from one or more external sources, system CPUs, other system components, etc.) (e.g. see para.[1224], lines 22-33).  Smith discloses the invention substantially as claimed, Smith however does not particularly teach a fourth circuitry to signal that a first communication is to include the command, wherein the first communication is to provide first data to the memory device via 
a fourth circuitry to signal that a first communication is to include the command, wherein the first communication is to provide first data to the memory device via the link, wherein the first communication is sent while the access to the memory 
	As per claim 2, Smith clearly teaches the memory device is to comprise a synchronous graphics random access memory (e.g. see para.[0737], lines 18-19). 
 	As per claim 3, Smith discloses the memory controller comprises the first circuitry; for example, Smith discloses a first memory controller in stacked memory package 2 (e.g. see para.[0409], lines 1 et seq.). 
 	As per claim 4, the further limitation of the configuration information comprises firmware instructions is taught by Smith to the extent that it is being claimed, for example, Smith clearly discloses the ALU and macros block can be programmed by hardware, firmware (which is the configuration data aforementioned in claim 1), software, combinations of these (e.g. see para.[0198], lines 11-12).
	As per claim 7, see arguments with respect to claim 1, in addition, Smith further discloses the first circuitry as being equivalent to the logic chip is to receive the configuration 
the at least one circuit or the logic chip can be operable to perform one or more atomic operations. Still yet, in one embodiment, the apparatus 100 may be configured such that the at least one circuit is connected to one or more processing utilizing wide I/O or basic input/output system process as being claimed (e.g. see para.[0141], lines 1 et seq.).
	As per claim 10, see arguments with respect to claim 1.  The combination of Smith and Miomo discloses the invention as claimed, detailed above with respect to claim 1; Smith and Miomo however do not particularly disclose computer-readable storage media having stored thereon instructions which, when executed by one or more processing units, cause the one or more processing units to perform a method of claim 1 as being detailed above.  However, one of ordinary skill in the art would have recognized that computer storage media (i.e., floppy, cd-rom, thumb-drive etc..) carrying computer-executable instructions for implementing a method or a system, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand typing the software 
	As per claim 11, Smith clearly teaches the memory device is to comprise a synchronous graphics random access memory (e.g. see para.[0737], lines 18-19). 
 	As per claim 12, Smith discloses the memory controller comprises the first circuitry; for example, Smith discloses a first memory controller in stacked memory package 2 (e.g. see para.[0409], lines 1 et seq.). 
 	As per claim 13, the further limitation of the configuration information comprises firmware instructions is taught by Smith to the extent that it is being claimed, for example, Smith clearly discloses the ALU and macros block can be programmed by hardware, firmware (which is the configuration data aforementioned in claim 1), software, combinations of these (e.g. see para.[0198], lines 11-12).
	As per claim 15, see arguments with respect to claim 10, in addition, Smith further discloses the first circuitry as being equivalent to the logic chip is to receive the configuration information from a basic input/output system process executed with the processor; for example, Smith clearly discloses 

	As per claim 17, Smith discloses the invention as claimed including a system as being equivalent to a stacked memory package system 300 (e.g. see figure 3, figure 14) comprises a memory device (Stacked Memory/Chip) (e.g. see figure 3), a memory controller (logic chip) coupled to the memory device or Stacked Memory Chip (e.g. see figure 3) and to provide configuration information while the first circuitry is coupled to a processor or CPU (e.g. see figure 3 shown logic chip connected to CPU and other Stacked Memory Package, and figure 14, also para.[1224], lines 25 et seq., logic chip with memory controller to provide configuration information for accessing and controlling Stacked Memory Package) and further coupled, via signal lines shown in figure 3 as double up/down arrows, to a memory device as being equivalently taught as Stacked Memory Chip (e.g. see figure 3), and while a memory controller is configured to provide the processor with an access to the memory device, for example, Smith discloses one or more logic chips in a stacked memory package may include one or more memory controllers, wherein each memory controller may be connected to, coupled to, joined to, interconnected to, associated with, correspond to, etc. one or more regions, areas, etc. of memory in one or more stacked memory chips. For example, each memory controller may be connected etc. to one or more echelons, sections, slices, combinations of these and/or any other groups, collections, sets, etc. of memory regions. For example, each memory controller may control, operate, manage, maintain, etc. one or more of these echelons etc. (e.g. see para.[1224], lines 1 et seq.). Smith further discloses a second circuitry as being equivalent to the logic layer in figure 3 to detect an indication, while the configuration information is provided at the first circuitry, that a link provided with the signal lines is to be trained; for example, Smith clearly discloses a system CPU may configure, control, test, initialize, etc. one or more memory controllers, but the normal operation of memory control (e.g. for reading data, writing data, and/or performing etc. other similar, related, etc. operations, commands, instructions, etc.) may be assigned to, performed by, etc. the memory controllers. Thus, in this case, for example, one or more memory controllers may be considered to operate in an autonomous manner (or independent manner, etc.) for reading, writing etc. As an alternative view, for example, may consider the role of a system CPU and/or other system component etc. in communicating configuration information, etc (as being equivalent to “a link provided with the signal lines is to be trained or in communicating with...”) to the memory controllers etc. and thus one or more memory controllers may also be regarded as operating in a semi-autonomous manner (e.g. with some input, limited input, initial configuration input, some programming, etc. from one or more external sources, system CPUs, other system components, etc.) (e.g. see para.[1244], lines 16-33).  Smith further discloses third circuitry as being equivalent to the ALU and Macro unit or other memory controller/other components to access the configuration information, based on the indication, to determine a command such as read/write command; for example Smith discloses one or more memory controllers may be considered to operate in an autonomous manner (or independent manner, etc.) for reading, writing etc. As an alternative view, for example, may consider the role of a system CPU and/or other system component etc. in communicating configuration information, etc. to the memory controllers etc. and thus one or more memory controllers may also be regarded as operating in a semi-autonomous manner (e.g. with some input, limited input, initial configuration input, some programming, etc. from one or more external sources, system CPUs, other system components, etc.) (e.g. see para.[1224], lines 22-33).  It should be noted that Smith also discloses a display device coupled to the memory a memory system using one or more stacked memory packages may be managed and/or otherwise controlled etc. In one embodiment, for example, one or more test functions, test commands, test instructions, self-test modes, test modes, and/or any other function, property, behavior, operation, command, instruction, etc. related to test, self-test, built-in self-test, testing, etc. may be managed, controlled, regulated, monitored (or displayed), limited, altered, modified, changed, programmed, configured, etc. (e.g. see para.[1150], lines 1 et seq.). Smith discloses the invention substantially as claimed, Smith however does not particularly teach a fourth circuitry to signal that a first communication is to include the command, wherein the first communication is to provide first data to the memory device via the link, wherein the first communication is sent while the access to the memory device by the processor is disabled. Miomo, however discloses the missing element that are known to be required in the system of Smith in order to arrive at Applicant’s current invention wherein Miomo clearly teaches a fourth a circuit as being equivalent to the second processor for indicating (when notification is received) and configured to perform access (or communication) to the memory device (the first memory) via the system bus, wherein the communication is 
a fourth circuitry to signal that a first communication is to include the command, wherein the first communication is to provide first data to the memory device via the link, wherein the first communication is sent while the access to the memory device by the processor is disabled as taught by Miomo being detailed above for that of Smith; by doing so, it would avoid seamless and complete data to be transferred to the memory device and processed, it further reduce data transfer error rate which results to improve of overall system reliability, therefore being advantageous. 
  	As per claim 18, Smith clearly teaches the memory device is to comprise a synchronous graphics random access memory (e.g. see para.[0737], lines 18-19). 

the at least one circuit or the logic chip can be operable to perform one or more atomic operations. Still yet, in one embodiment, the apparatus 100 may be configured such that the at least one circuit is connected to one or more processing utilizing wide I/O or basic input/output system process as being claimed (e.g. see para.[0141], lines 1 et seq.).

Allowable subject matter 
9. 	Claims 5, 6, 8, 14, 16 and 19 are objected to as being dependent upon rejected based claims 1 and 10 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 are also allowable since it is depended upon claim 8.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-40684098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

February 04, 2022

/TUAN V THAI/Primary Examiner, Art Unit 2135